                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

FLORENDA STARKS                                                                         PLAINTIFF

V.                                                          CIVIL ACTION NO. 3:18CV-47-DAS

COMMISSIONER OF SOCIAL SECURITY

                                           JUDGMENT

        This cause is before the court on the plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her application for Social Security Disability and/or Supplemental Security Income. The parties

have consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit.

The court, having reviewed the record, the administrative transcript, the briefs of the parties, and

the applicable law and having heard oral argument, finds as follows, to-wit:

       In this case, the ALJ found the claimant could perform a full range of light work. Among

other things, light work means the claimant is able to stand and walk for up to six hours in an

eight-hour workday. The only evidence in the record to support this finding came from the state

agency physicians who did not have the treating physician’s treatment records that included

numerous references to diabetic neuropathy. After examining the record, the court is unable to

find any evidence that contradicts these references. Accordingly, the court finds that such a

finding is not supported by substantial evidence and remands the action for the ALJ to clarify his

finding as to this issue.
         Because this action must be remanded on other grounds, the court directs the

Commissioner to clarify what the plaintiff’s past relevant work included – that is, whether jailer

or corrections worker, and clarify how she performed the work.

         This case is remanded to the Commissioner for further proceedings consistent with this

order.

         SO ORDERED this the12th day of February, 2019.




                                               /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
